COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Terrence Brent McNeil v. The State of Texas

Appellate case number:      01-13-00234-CR

Trial court case number:    1362563

Trial court:                338th District Court of Harris County

       Appellant, Terrence Brent McNeil, has filed a “Motion to Supplement Record on
Appeal.” In his motion, McNeil states that written transcripts of videotaped statements
made by McNeil were considered by the trial court when determining whether to grant or
deny McNeil’s motions to suppress but are not part of the appellate record. McNeil
moves for an order directing the trial court clerk to prepare a supplemental clerk’s record
containing the written transcripts offered to and considered by the trial court in this case
and for an opportunity to file a supplemental brief after the supplemental record has been
filed. We grant the motion.
        Accordingly, the trial court clerk is ORDERED to file a supplemental clerk’s
record containing the written transcripts of the videotaped statements made by McNeil
that were prepared by the District Attorney’s Office and considered by the trial court, if
such transcripts are in the trial court clerk’s possession. See TEX. R. APP. P. 34.5(c)(1).
If the trial court clerk is not in possession of said transcripts, the clerk is ORDERED to
notify this Court of said fact in writing. The supplemental clerk’s record or notice shall
be filed in this Court within 10 days of the date of this order.
       We further ORDER the court reporter to file a supplemental reporter’s record
containing (1) the written transcripts of the videotaped statements made by McNeil that
were prepared by the District Attorney’s Office and considered by the trial court, if such
transcripts are in the court reporter’s possession or were otherwise offered as exhibits in
this case, and (2) the contents of State’s exhibits 50, 51, 52, 53, 87, 88, and 89. See TEX.
R. APP. P. 34.6(d). If the written transcripts are not in the court reporter’s possession and
were not offered in the trial court as exhibits or if the transcripts were offered but are now
missing, the court reporter is ORDERED to notify this Court of said fact in writing. And
if the court reporter is unable to electronically file the contents of State’s exhibits 50, 51,
52, 53, 87, 88, and 89, the court reporter is ORDERED to file physical copies of the
exhibits with this Court. The supplemental reporter’s record and, if applicable, any
notice from the court reporter shall be filed in this Court within 10 days of the date of this
order.
        Appellant’s supplemental brief, if any, must be filed no later than 20 days after the
later of the date the supplemental clerk’s record or clerk’s notice is filed or the date the
supplemental reporter’s record is filed. The State’s brief, if any, must be filed within 50
days after the later of the date the supplemental clerk’s record or clerk’s notice is filed or
the date the supplemental reporter’s record is filed.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                  Acting individually  Acting for the Court


Date: January 28, 2014